USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1193                                   ALBERTO NAZARIO,                                Plaintiff, Appellant,                                          v.                        HHS, COMMISSIONER OF SOCIAL SECURITY,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Salvador Medina De La Cruz on brief for appellant.            __________________________            Guillermo  Gil,  United  States  Attorney,  Lilliam  Mendoza-Toro,            ______________                              _____________________        Assistant  United States  Attorney,  and  Wayne  G.  Lewis,  Assistant                                                  ________________        Regional  Counsel,  Social  Security  Administration,   on  brief  for        appellee.                                 ____________________                                   October 29, 1997                                 ____________________                      Per  Curiam.    Alberto Nazario  appeals  from  the                      ___________            district  court's  judgment  upholding  the   denial  of  his            application  for Social Security  disability benefits  by the            Commissioner of Social  Security.  After a  careful review of            the record, we affirm.  In  this opinion, we address only the            specific claims of error raised by Nazario on appeal.                        Nazario  contends,  first,  that  the  Commissioner            should have found  him to be disabled on the  ground that his            medical findings were "equal to" to the findings described in            Listings  4.02B   and  6.02C.     We   find  his   contention            unpersuasive,  however, because he  does not describe  -- and            the record does  not disclose --  findings pertinent to  each            criterion of  those Listings.   See Marciniak v.  Shalala, 49                                            ___ _________     _______            F.3d  1350, 1353  (8th Cir.  1995)  (a disability  claimant's            failure to  show medical  findings equivalent  to all of  the                                                              ___            Listings  criteria  defeats a  claim of  medical equivalence)            (citing Sullivan v. Zebley, 493 U.S. 521, 530 (1990)).                    ________    ______                      Next,   Nazario   challenges   the   Commissioner's            determination that  he could  perform  light exertional  work            despite his impairments.   In particular, he  claims that the            functional assessments relied on by the Commissioner were not            substantial evidence in support of that determination because            they did  not take into  account the results of  a subsequent            kidney  biopsy report and because  some of them were rendered            by  nonexamining physicians.    He  also  suggests  that  the                                         -2-            Commissioner could not determine  how serious his impairments            were because  certain  medical  records  contained  illegible            entries.  We conclude that these claims lack merit.                        It  is true  that  a residual  functional  capacity            assessment  which does not  consider the full  medical record            may  not  constitute  substantial evidence.    See  Frankl v.                                                           ___  ______            Shalala, 47 F.3d 935, 938 (8th Cir. 1995) (an agency residual            _______            functional capacity  form which  was not  based  on the  full            medical record was not substantial evidence).  Here, however,            the biopsy  report itself  stated that  the preoperative  and            postoperative  diagnoses  were  the  "same,"  and  subsequent            progress  notes   showed  no   change   in  Nazario's   renal            insufficiency, which  was characterized  as "stable."   Given            the lack of change in Nazario's diagnosis and  overall kidney            condition, the functional assessments  in the record retained            validity and so  constituted substantial evidence in  support            of the Commissioner's decision that Nazario was not disabled.            See Gordils v.  Secretary of Health  and Human Services,  921            ___ _______     _______________________________________            F.2d 327, 330  (1st Cir. 1990) (per curiam)  (taken together,            the results of  a physical examination of the  claimant and a            functional assessment made four months before the examination                                                   ______            constituted  substantial evidence in support of the denial of            disability benefits since the examination showed no objective            evidence of a disabling medical impairment).                                           -3-                      Moreover, we have declined  to rule absolutely that            the  opinions of  nonexamining  physicians cannot  constitute            substantial evidence.   See Rose  v. Shalala, 34 F.3d  13, 18                                    ___ ____     _______            (1st Cir.  1994).   Together with  the supporting  functional            assessment   by  a   consulting,   examining  physician   and            supporting medical evidence in  the record, the  nonexamining            physicians'  opinions in  this  case constituted  substantial            evidence in support of the Commissioner's determination.  See                                                                      ___            Gordils,  supra.  Furthermore, the medical record overall was            _______   _____            legible and  adequately  disclosed the  status  of  Nazario's            various physical impairments,  and so there is no  need for a            remand.   Compare Manso-Pizarro  v. Secretary  of Health  and                      _______ _____________     _________________________            Human Services, 76  F.3d 15, 17 (1st Cir.  1996) (per curiam)            ______________            (remanding a case in which "non-trivial" parts of the medical            record were illegible).                        Finally,  given his  nonexertional limitations  (in            particular, an  anxiety  disorder), Nazario  objects  to  the            Commissioner's reliance on  the Grid to  show that there  was            work  in  the economy  which  he  could  perform despite  his            exertional  limitations.     Because  there   is  substantial            evidence  in the  record that  his nonexertional  limitations            would not  significantly affect  his ability  to perform  the            full  range of light work, we  conclude that the Commissioner            could  rely on  the Grid  to support  her  determination that            Nazario was not disabled.  See Heggarty v. Sullivan, 947 F.2d                                       ___ ________    ________                                         -4-            990, 996 (1st Cir. 1991) (per curiam) (the Grid may be relied            on  if  the  claimant's  nonexertional  impairment  does  not            "significantly" affect his or her ability to perform the full            range  of jobs at the appropriate exertional level) (citation            omitted).                      Affirmed.                      _________                                         -5-